ORDER
PER CURIAM.
Harry Albert Wilson (Wilson) appeals the trial court’s judgment sustaining the decision of the Board of Architects, Professional Engineers and Land Surveyors (Board) permanently revoking his engineering license. Wilson argues the trial court erred in: 1) failing to review the agreement entered into between Wilson and the Board, 2) failing to find the Board did not have authority to discipline Wilson without filing a complaint with the Administrative Hearing Commission, and 3) relying on Section 621.045(5) RSMo Supp.1995.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. The issues in this case are identical to the issues in the recent Missouri Supreme Court case Mendelsohn v. State Registration for the Healing Arts, 3 S.W.3d 783 (Mo. banc 1999), which we find dispositive. An extended opinion would have no precedential value. Judgment affirmed pursuant to Rule 84.16(b).